Citation Nr: 1041256	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation, based on a need for 
the regular aid and attendance of another person, or being 
housebound


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to August 1971.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).


FINDING OF FACT

The Veteran died in September 2007.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2010); Landicho v. Brown, 7 Vet. App. 
42 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or of any derivative claims brought 
by a survivor of the Veteran.  Cf. 38 C.F.R. § 20.1106 (2010).


ORDER

This appeal is dismissed due to the death of the Veteran.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


